Citation Nr: 1113035	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-17 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for venous insufficiency of the bilateral lower extremities (claimed as edema/leg and foot swelling).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served over 19 years in the United States Coast Guard Reserve, with active duty for training from September 9, 2002 to September 13, 2002, and active duty from March 26, 2003 to April 3, 2003.  The Board notes that although the Veteran's National Guard Reserve retirement point statement indicates that this later period of active service (described as active component) ended on March 28, 2003, personnel records indicate that she was not officially released from active duty until April 3, 2003.  As such, the Board concludes that this period of active service did not actually end until April 3, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.

This appeal was previously before the Board in March 2009, when it was remanded for additional development.

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in August 2008.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to service connection for venous insufficiency of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's currently-shown psychiatric disorder, major depressive disorder, first manifested in service. 


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

General Laws And Regulations

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. 
§ 3.6(c), (d), 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran attributes her currently-shown psychiatric disorder to active military service.

Coast Guard Reserve records show that during a June 2002 physical examination, the Veteran reported receiving counseling, and experiencing depression/excessive worry, in connection with the loss of her child (this apparently occurred in 1978).  Clinical evaluation at that time revealed normal psychiatric findings, however.  It appears the Veteran underwent a subsequent examination in connection with her entrance into active service on March 26, 2003.  It also appears, however, that this examination, characterized as a "modified screening examination," essentially consisted of a recitation of the medical data provided at the June 2002 examination, as it notes "no change in the Veteran's health status" since that examination.  Similar to the June 2002 examination, the March 2003 examination report notes that the Veteran had experienced depression following the loss of a child and also that she had been in "group counseling - survivors group 'victims of crime'" at some point in her life.  Importantly, however, the document contains no indication of any current psychiatric problem, or that the Veteran was unfit for active duty at that time.

Subsequent records show that the Veteran was treated at a private hospital on March 29, 2003 with complaints of a fast heart beat and shortness of breath since the previous evening.  During her August 2008 Video Conference hearing, the Veteran explained that at the time of this March 2003 visit, she was experiencing significant anxiety in anticipation of a swim which she was scheduled to take that same day, and which she believed was some sort of retaliatory or discriminatory action on the part of her superiors.  T 25-28.  Although no psychiatric diagnosis was provided at that time, with the discharge report reflecting assessments of shortness of breath/upper respiratory infection and lower extremity edema/fluid retention, a follow-up examination a couple of days later at the Coast Guard clinic reflects a finding of acute emotional distress, with a notation that the Veteran had probable anxiety/depression issues.  This document also shows that the Veteran had reported a recent increase in psychiatric symptoms, for which she had arranged counseling.  The treating physician indicated that the Veteran should proceed with the scheduled counseling.

Later dated records include diagnostic impressions of anxiety (June 2003), depression (March 2005), and major depression with psychotic features (January 2007).  

During her August 2008 hearing, the Veteran testified that while she had certainly experienced depression over the death of her child, she was not experiencing any psychiatric symptoms at the time of her entrance into active duty in March 2003, and it was not until that period of active duty that she began to experience symptoms of anxiety and depression.  T 28-30.  The Veteran is competent to describe the nature and history of her psychiatric symptoms, Espiritu, 2 Vet. App. at 494-95, and she has given the Board no reason to doubt the credibility of her accounts.

In accordance with the Board's March 2009 remand, the Veteran underwent a VA mental disorders examination in April 2010.  Upon review of the claims file and clinical evaluation, the examiner provided a diagnosis of major depressive disorder with psychotic features.  In addition, the examiner opined that it was at least as likely as not that the Veteran's psychiatric disorder had its onset during the period of active duty which began on March 26, 2003.  In support of this determination, the examiner noted that although the Veteran did have some traumatic stressors (namely the death of her child) prior to active duty in March 2003, she had by her own account worked through the resulting emotions by the time she entered that period of active duty and was stable and in good emotional health, and that it was the events that occurred in service (which the Veteran perceived as discriminatory treatment) which had caused her current major depressive disorder.

Based on the foregoing evidence, the Board finds that service connection for the Veteran's currently-shown psychiatric disorder, major depressive disorder, is warranted.  Here, while the Veteran was noted to have had psychiatric complaints/ treatment upon service entrance in March 2003, there was no indication of any abnormal psychiatric findings at that time.  As such, the Veteran is presumed to have been in sound condition when she enrolled in service.  See 38 C.F.R. § 3.304(b).  Subsequent records dated during this period of active service do, however, reflect psychiatric complaints and findings, with an April 2010 VA examiner specifically linking the Veteran's current major depressive disorder to such service.  As such, the appeal is granted.  

ORDER

Service connection for major depressive disorder is granted.


REMAND

Upon review of the claims file, the Board finds, unfortunately, that the matter regarding venous insufficiency must again be remanded for additional development and adjudication, even though such action will, regrettably, further delay a decision in this appeal.  Specifically, the Board finds that another VA examination and opinion is required.

The earliest medical record reflecting lower extremity-related complaints is a March 29, 2003 private hospital report, which shows the Veteran complained of leg swelling which had begun the previous night, and an assessment of lower extremity edema/fluid retention.  (Subsequent records reflect a diagnosis of venous insufficiency of the lower extremities.  See April 2003 private treatment note).  Significantly, however, the medical evidence suggests that this impairment may have been present prior to that time.  Specifically, a physical examination performed on March 26, 2003, apparently in connection with the Veteran's entrance into active service, notes that she received emergency department treatment for edema during her pregnancy.  (During her August 2008 Video Conference hearing, the Veteran reported that this was in 1976.  T 11.)  Additionally, a Coast Guard clinic follow-up report, dated March 31, 2003, notes milder symptoms in the past.  Further, a June 2003 private treatment report shows that the Veteran reported bilateral leg swelling for the past 1-2 years.  In this regard, the Board notes that while the March 2003 hospital report also reflects previous treatment for similar symptoms at "Oschner ," (a medical facility in New Orleans) medical records obtained from that facility reflect only that the Veteran was treated in September 2002 for edema of the scalp as the result of an allergic reaction to hair dye.

In accordance with the Board's March 2009 remand, the Veteran underwent a pertinent VA examination in October 2010, at which time the examiner opined that the Veteran's bilateral lower extremity condition, characterized as a history of venous insufficiency of the bilateral lower extremities, did not exist prior to, and did not have its onset during, the Veteran's period of active duty which began on March 26, 2003.  However, other than what appears to be mostly a haphazard listing of largely irrelevant medical and other evidence, the examiner provided no meaningful support for this conclusion.  In view of this inadequacy, the Board finds that the Veteran should be accorded an opportunity to undergo a pertinent VA examination by another medical professional.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an individual other than the one who performed the VA examination in October 2010 and with the appropriate expertise for the purpose of determining the etiology of any bilateral lower extremity disorder found.  The claims file, including this REMAND, should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner is asked to characterize any bilateral lower extremity disability found.  Additionally, as to any diagnosed bilateral lower extremity disability, the examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that it was present during the period of active duty from March 26, 2003 to April 3, 2003.  

If it is determined that such condition was present during the period of active duty from March 26, 2003 to April 3, 2003, then the examiner is asked to express an opinion as to whether such condition clearly and unmistakably existed prior to that time.  If so, the examiner should indicate whether such disability clearly and unmistakably underwent an increase in severity beyond its natural progression during such service.  

In reaching the foregoing determinations, the examiner should specifically address and consider the March 29, 2003 hospital report reflecting an assessment of lower extremity edema/fluid retention, as well as the March 26, 2003 entrance examination, March 31, 2003 Coast Guard clinic report, and June 2003 private treatment report which reflect a history of similar symptoms.

A complete rationale should be provided for all opinions expressed.  If the examiner determines that a medically-sound conclusion cannot be reached, an explanation as to why such a conclusion is not possible is requested.

2. Readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, she and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


